Citation Nr: 0823937	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-20 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 through 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The case was subsequently 
transferred to the RO in Louisville, Kentucky.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2008.  A transcript of this hearing is 
associated with the claims folder.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and appealed that decision to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  In 
this case, the veteran has claimed that his diabetes mellitus 
is the result of herbicide exposure.  Since one of the 
veteran's theories involve the issue affected by Haas, his 
claim for entitlement to service connection for diabetes 
mellitus is stayed until a final resolution of the Haas 
appeal.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed, including this one, will be resumed.


FINDING OF FACT

There is competent evidence of a current diagnosis of PTSD 
and also competent evidence that the veteran's PTSD is 
related to at least one verifiable traumatic event 
experienced during his active military service.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§1110 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

Initially, the Board notes that there is a current diagnosis 
of PTSD as shown by several VA outpatient treatment records 
dated from August 2000 through February 2008 and a March 2002 
VA psychiatric examination.  Additionally, the March 2002 
examiner related the veteran's PTSD diagnosis to traumatic 
experiences in service to include a February 1969 
hospitalization in Philadelphia where the veteran shared a 
room with two other Vietnam veterans who later died from 
their injuries.  The pertinent issue in this case is whether 
there is sufficient corroboration of the veteran's 
statements.  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

As above, the veteran claims that while in service he was 
hospitalized in Philadelphia and shared a room with two 
fellow service members who were critically wounded in Vietnam 
and later died.  One service member apparently suffered from 
a broken neck and the other had a bullet lodged in his 
throat.  The veteran's service medical records confirm that 
he was hospitalized while in service in February 1969 to have 
his gallbladder removed.  

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The incident the 
veteran describes is entirely consistent with the place and 
circumstances of his service, as shown by his service medical 
records.  While the deaths of his roommates during the 
February 1969 hospitalization have not been confirmed, 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  In Pentecost, the Court held the Board had erred 
by requiring corroboration of the appellant's actual physical 
proximity to (or firsthand experience with) and personal 
participation in the claimed rocket attacks.  The facts in 
this case are similar to Pentecost, as the Board now has 
evidence showing the veteran was hospitalized during service 
and very likely shared a hospital room with fellow service 
members who died.    

The Board recognizes that the evidence in this case is not 
definitive, but at any rate the service medical records show 
that he was hospitalized while in service.  Although it is 
true that the veteran's in-service experiences have not been 
corroborated by official documents, consideration of the 
veteran's claim in light of his verified hospitalization is 
sufficient to place the evidence in equipoise regarding this 
claim.  The veteran is entitled to have the benefit of the 
doubt resolved in his favor, and the Board concludes that at 
least one of the veteran's alleged in-service stressors has 
been verified with independent evidence.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Therefore, as the medical evidence demonstrates a diagnosis 
of PTSD related to at least one traumatic experience in 
service that has been sufficiently and independently 
verified, entitlement to service connection for PTSD is 
granted.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Service connection PTSD is granted.



___________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


